Citation Nr: 0729481	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1960.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

Bilateral sensorineural hearing loss and tinnitus are not 
shown to be etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral 
sensorineural hearing loss and tinnitus are not met.  38 
U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection, in general, requires medical evidence or opinion 
of a link between active duty and the disability claimed.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Also, presumptive service connection is 
permissible for certain "chronic diseases" in the category 
of "other organic diseases of the nervous system," which 
includes hearing loss, with evidence of manifestation thereof 
to a minimum compensable degree within one year after 
discharge from active service.  38 U.S.C.A. §§ 1101, 1100, 
1112, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).  VA regulations deem hearing loss a 
"disability" consistent with 38 C.F.R. § 3.385 where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  

Form DD 214 indicates that the veteran served on active duty 
in the Coast Guard from April 1956 to April 1960.  The 
veteran contends that his present bilateral hearing loss and 
tinnitus are the result of exposure to loud noise (engine, 
generator, firing of 40 mm guns and tanks) aboard the Coast 
Guard patrol boat Agassiz.  He states that he was not 
provided a hearing protection device.  The service medical 
records include a specific notation that the veteran was 
"attached" to "CGC AGASSIZ (WSC-126)" as of mid-January 
1957.  The veteran submitted information on the history of 
Agassiz, WSC/WMEC-126, obtained from the Coast Guard Internet 
website.  That information indicates that, as of 1956, the 
home port of the Agassiz was Cape May, New Jersey.  Service 
medical records include multiple entries concerning medical 
care received in Cape May in 1956.  The Board is satisfied 
that the foregoing evidence establishes noise exposure during 
active service in the Coast Guard.                  

Notwithstanding the above, the claim fails.  The service 
medical records do not show complaints or findings concerning 
tinnitus, hearing acuity, or ear problems as of April 1960, 
when the veteran underwent separation medical examination.  
Post-service clinical records, in the form of a November 2006 
report of an audiology examination (private) and a December 
2006 VA compensation and pension (C&P) examination report, 
indicate that he has hearing loss and that he reports 
symptoms of tinnitus.  The latter, in particular, contains 
data sufficient to establish bilateral hearing loss 
"disability" consistent with 38 C.F.R. § 3.385.  

The private and VA examination records, and as well, Board 
hearing transcript, also reflect the veteran's lay report of 
lengthy post-service occupational noise exposure.  The 
veteran retired in 2006 and his civilian occupation involved 
work as a mechanic and at a production plant; he did state 
that he had hearing protection on the job when warranted and 
reported his belief that his most significant noise exposure 
was in the Coast Guard.  He further reported that he began 
wearing hearing aids in the 1960s (see 2006 private audiology 
report).  That presumably occurred after a hearing 
examination that took place while he was in his early 30s, 
which would have been in the mid-1960s, at least several 
years after conclusion of Coast Guard service (history 
provided at the Board hearing).  The December 2006 C&P 
examination report indicates that the veteran had tried using 
hearing aids in the 1980s.  Thus, there is some evidence 
(lay) of continuity of hearing problems, in particular from 
around the mid-1960s.  On that point, the veteran's 
representative seems to be arguing (see p. 15, hearing 
transcript; Internet materials on hearing impairment 
submitted in July 2007) that the veteran's hearing problems 
have been gradual but progressive since acoustic trauma in 
the Coast Guard, and therefore, that trauma should be deemed 
the cause of present hearing loss.     

However, the probative value of the foregoing evidence, even 
in light of evidence of in-service noise exposure, is, in the 
Board's view, outweighed by the sole clinical opinion on 
etiology (December 2006 C&P examination report).  The 
examiner considered the veteran's reported noise exposure 
history in and after service, reviewed the service medical 
records and 2006 private audiology findings, ruled out active 
service as the cause and seems to have concluded that present 
hearing problems are likely due to post-service noise 
exposure.  She also surmised that, given asymmetrical hearing 
loss (profound hearing loss, right ear), retro-cochlear or 
other ear pathology could be a contributing factor.  She 
further said that prescubycusis should also be "factored 
into" current hearing acuity in light of the veteran's age.  
The medical evidence of record, however, does not contain 
information concerning ear pathology that would permit the 
Board to determine whether further clinical evaluation based 
on the C&P examiner's statements is warranted.      

Although the C&P examiner said that there is "no evidence in 
the claims file before 11/06 [referring to private audiology 
report] in support of hearing loss or tinnitus," as 
acknowledged earlier, the Board has found the record contains 
credible lay evidence of in-service noise exposure and 
hearing problems before 2006.  What is undisputed, however, 
is that the service medical records do not show hearing 
problems; there is a substantial gap in time between reported 
noise exposure in service and clinical evidence documenting 
hearing loss; there is evidence of post-service noise 
exposure for a duration much longer than the duration of 
military service; and there is a single etiology opinion, 
which is negative and not contradicted by other evidence of 
record.  Therefore, the Board is not inclined to conclude 
that the record favors service connection.  Even assuming 
that the veteran's hearing problems have been 
"developmental" as argued by the representative, that does 
not satisfactorily establish etiology favoring the claim 
under the circumstances of this case.

Additionally, the record does not contain post-service 
clinical evidence of manifestation of hearing problems to a 
compensable degree within a year after conclusion of active 
service, so as to permit service connection for hearing loss 
on a presumptive basis.  Although the veteran contends that 
he has had hearing problems since service, the earliest 
clinical evidence of hearing loss is dated in late 2006.  
Moreover, as stated, based on the veteran's reports, he first 
was examined for hearing problems in his early 30s, which 
would have been well after the end of the one-year 
presumptive service connection period.      

In sum, the record indicates that the veteran had noise 
exposure in and after service, and it includes only one 
clinical opinion that does not favor service connection.  The 
veteran has not proffered evidence to the contrary that would 
permit the Board to employ the benefit-of-reasonable doubt 
rule.  38 C.F.R. § 3.102 (2006).   
  
Finally, the Board is aware that Form DD 214 indicates that 
the veteran had had prior service for about three and one-
half years before enlisting in the Coast Guard in April 1956.  
It is not clear based on the record to date the nature and 
dates of any prior service.  However, the veteran does not 
contend any noise exposure or other injury or event before 
April 1956 that he believes might be relevant to his present 
claim.  Nor do the service medical records associated with 
service from April 1956 to April 1960 reflect information 
concerning ear problems before enlistment in April 1956 that 
might have bearing on the Board's decision herein.  Under the 
circumstances, the Board concludes that lack of verified 
information on any prior service is not an impediment to this 
decision.   

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In May 2006, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter explaining 
the basic evidentiary requirements for service connection.  
That letter explained the veteran's and VA's respective claim 
development responsibilities.  The veteran was advised that, 
if he identifies the sources of evidence pertinent to his 
claim (the letter provided examples of the types of evidence 
that might be pertinent), then VA would assist him in 
securing the evidence from those sources.  He was informed 
that, notwithstanding VA's duty to assist, he ultimately is 
responsible for ensuring that his claim is substantiated with 
requisite evidence not in federal custody.  He also was 
informed that he may submit any evidence in his possession if 
he believes that it is pertinent to his claim.  The letter 
also included notice consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Dingess/Hartman notice was 
provided multiple times, in correspondence sent before and 
after May 2006. 

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and verification 
records, private clinical records, the veteran's lay 
statements, hearing testimony, and C&P examination results.  
Despite appropriate notice during the appeal as discussed 
above, the veteran has not identified sources of additional, 
pertinent evidence that is missing from the record.  He has 
exercised his right to submit additional items for Board 
consideration (Internet materials received in July 2007).  
Although the veteran's hearing testimony would suggest that 
older private clinical evidence might exist or might have 
existed (e.g., reported hearing examination in the 1960s), it 
appears that the veteran and his representative have 
determined that a search for such records, assuming that they 
exist, would not be fruitful.  Moreover, they have not 
provided VA with information and authorization to permit VA 
to attempt to obtain such records.


ORDER

Service connection for bilateral sensorineural hearing loss 
and tinnitus is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


